DETAILED ACTION
This office action is in response to application filed on 7/6/2020.
Claims 1 – 20 are pending.
Priority is claimed as CON of 15/890107 (USPAT 10705875, filed on 2/6/2018), which claims priority to provisional application 62/543098 (filed on 8/9/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10705875. Although the claims at issue are not identical, they are not patentably distinct from each other because: the independent claims 1, 11 and 15 are the broader variant of independent claims 1, 10 and 16 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polinati et al (US 20160182299, prior art part of IDS dated 7/6/2020, hereinafter Polinati).

As per claim 1, Polinati discloses: A system, comprising: a service environment database comprising a service environment flagged for recomputation; and a computing system configured to provide a recomputation engine, wherein the computing system comprises one or more processors and a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform, using the recomputation engine, operations comprising: 
determining that the service environment is flagged for the recomputation; and in response to determining that the service environment is flagged for the recomputation, performing the recomputation of the service environment at least in part by: performing a discovery of an environment corresponding to the service environment to identify a change in a configuration item that is to be included in the service model; (Polinati [0037]: “Method 400 may be performed periodically, responsive to a user instruction and/or responsive to a change to hardware or software of cloud computing system 100, or some other form of predefined or dynamically created trigger”; [0038]: “Method 400 starts a discovery process at operation 402. The discovery process at operation 402 may be an exhaustive discovery process that seeks out each configuration item CI within the computing system 100”.)
and in response to identifying the change in the configuration item to be included in the service model, updating the service model to include an indication of the change in the configuration item as a result of the recomputation. (Polinati [0042]: “if the host was configured by an agent 406: method 400 proceeds from operation 406 to operation 414. At operation 414, method 400 gets the agent definition. For example, method 400 obtains the configuration management role information for the agent used to configure the host from configuration management 306. This configuration management role information can be used to modify the existing discovery process. Instead of performing an exhaustive search as in operation 408, method 400 advances to identify the configuration associated with the host at operation 416 by searching for the CIs that would have been established when the agent configured the host based on the configuration management role information. In this modified process, CIs that have not changed in their roles and interconnections are identified… Method 400 then proceeds to operation 410 as described above to update the service model database.”; [0045]: “integrating the discovery process with a past service model and its definition allows both the accurate discovery of services and the ability to discover the drift of a deployed service from its original definition”.)


The system of claim 1, comprising a configuration management database that tracks which configuration files of a plurality of configuration files pertain to which configuration item of a plurality of configuration items that comprises the configuration item. (Polinati [0032]: CMDB service model 304.) 

As per claim 3, Polinati further teach:
The system of claim 2, wherein the plurality of configuration files comprise data indicating properties, attributes, dependencies, relationship, or any combination thereof for each respective configuration item of the plurality of configuration items. (Polinati [0032]: CMDB service model 304.) 

As per claim 4, Polinati further teach:
The system of claim 2, wherein the computing system is configured to provide a service mapping engine, and wherein the operations performed using the service mapping engine comprise: detecting a change in a respective configuration item of the plurality of configuration items; obtaining a service layer for the respective configuration item from a service model database, wherein the service model database comprises service model associations for the plurality of configuration items; and flagging the service layer for recomputation in the service environment database. (Polinati [0032]) 

As per claim 5, Polinati further teach:
(Polinati [0042]: “method 400 gets the agent definition. For example, method 400 obtains the configuration management role information for the agent used to configure the host from configuration management 306. This configuration management role information can be used to modify the existing discovery process. Instead of performing an exhaustive search as in operation 408, method 400 advances to identify the configuration associated with the host at operation 416 by searching for the CIs that would have been established when the agent configured the host based on the configuration management role information. In this modified process, CIs that have not changed in their roles and interconnections are identified. CIs that are no longer present can also be identified”.)  

As per claim 6, Polinati further teach:
The system of claim 4, wherein the operations comprise detecting the change in the respective configuration item at least in part by: determining that a configuration file stored in the configuration management database as associated with the respective configuration item; and 30SERV:0374-1identifying a change in the configuration file associated with the respective configuration item, a removal of the configuration file, a relationship change between the configuration file and an additional configuration file, a relationship change between the respective configuration item and an additional configuration item, an addition of the configuration file, or any combination thereof. (Polinati [0042]: “method 400 gets the agent definition. For example, method 400 obtains the configuration management role information for the agent used to configure the host from configuration management 306. This configuration management role information can be used to modify the existing discovery process. Instead of performing an exhaustive search as in operation 408, method 400 advances to identify the configuration associated with the host at operation 416 by searching for the CIs that would have been established when the agent configured the host based on the configuration management role information. In this modified process, CIs that have not changed in their roles and interconnections are identified. CIs that are no longer present can also be identified”.)  

As per claim 7, Polinati further teach:
The system of claim 1, wherein the operations comprise: querying the service environment database for additional service environments; and scheduling a recomputation of the additional service environments and of the service environment. (Polinati figure 4, additional host check loop 312.) 

As per claim 15, Polinati discloses: A method, comprising: 
detecting a change to a configuration item stored in a configuration management database; (Polinati [0037]: “Method 400 may be performed periodically, responsive to a user instruction and/or responsive to a change to hardware or software of cloud computing system 100, or some other form of predefined or dynamically created trigger”33SERV:0374-1 in response to detecting the change, flagging a service environment associated with the configuration item in a service environment database to indicate that the service environment is to be updated to reflect the change to the configuration item; (Polinati [0037]: “Method 400 may be performed periodically, responsive to a user instruction and/or responsive to a change to hardware or software of cloud computing system 100, or some other form of predefined or dynamically created trigger; [0038]: “Method 400 starts a discovery process at operation 402. The discovery process at operation 402 may be an exhaustive discovery process that seeks out each configuration item CI within the computing system 100”; [0042]: “At operation 414, method 400 gets the agent definition. For example, method 400 obtains the configuration management role information for the agent used to configure the host from configuration management 306. This configuration management role information can be used to modify the existing discovery process. Instead of performing an exhaustive search as in operation 408, method 400 advances to identify the configuration associated with the host at operation 416 by searching for the CIs that would have been established when the agent configured the host based on the configuration management role information. In this modified process, CIs that have not changed in their roles and interconnections are identified. CIs that are no longer present can also be identified”.)
querying the service environment database to identify the flagged service environment; and recomputing an environment corresponding to the flagged service environment to update a service model comprising the flagged service environment based on the change in the configuration management database. (Polinati [0042]: “if the host was configured by an agent 406: method 400 proceeds from operation 406 to operation 414. At operation 414, method 400 gets the agent definition. For example, method 400 obtains the configuration management role information for the agent used to configure the host from configuration management 306. This configuration management role information can be used to modify the existing discovery process. Instead of performing an exhaustive search as in operation 408, method 400 advances to identify the configuration associated with the host at operation 416 by searching for the CIs that would have been established when the agent configured the host based on the configuration management role information. In this modified process, CIs that have not changed in their roles and interconnections are identified… Method 400 then proceeds to operation 410 as described above to update the service model database.”; [0045]: “integrating the discovery process with a past service model and its definition allows both the accurate discovery of services and the ability to discover the drift of a deployed service from its original definition”.)

As per claim 18, Polinati further teach:
The method of claim 15, wherein recomputing the flagged service environment to update the service model comprises recomputing each service layer of the flagged service environment for use in updating the service model to include the change in the configuration management database. (Polinati [0042])

As per claim 19, Polinati further teach:
The method of claim 15, comprising: determining to recompute the flagged service environment; in response to beginning to recompute the flagged service environment, locking the environment at least in part by setting a flag in a service environment database corresponding to the flagged service environment; and in (Polinati [0042])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinati, in view of Kobayashi (US 20170155788, hereinafter Kobayashi).

As per claim 7, Polinati did not disclose:
The system of claim 7, wherein the operations comprise assigning a priority to each service environment of the additional service environments based at least in part on an amount of time since a previous recomputation, a prioritization rule, an order of index of each service environment, or any combination thereof.
However, Kobayashi teaches:
The system of claim 7, wherein the operations comprise assigning a priority to each service environment of the additional service environments based at least in part on an amount of time since a previous recomputation, a prioritization rule, an order of (Kobayashi [0089]: last update date and time.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kobayashi into that of Polinati in order to assign a priority to each service environment of the additional service environments based at least in part on an amount of time since a previous recomputation, a prioritization rule, an order of index of each service environment, or any combination thereof. Kobayashi teaches using last update time to determine time order relationship for conducting update is commonly known in the field, thus applicant merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 20, Polinati did not disclose:
The method of claim 15, comprising: receiving a list of pending recomputation jobs including the flagged service environment; and using a rule set to select the flagged service environment from the list of pending recomputation jobs as a next environment to be recomputed of pending recomputation jobs, wherein the rule set comprises choosing the flagged service environment based on a length of time since a last recomputation..
However, Kobayashi teaches:
The method of claim 15, comprising: receiving a list of pending recomputation jobs including the flagged service environment; and using a rule set to select the flagged service environment from the list of pending recomputation jobs as a next  (Kobayashi [0089]: last update date and time.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kobayashi into that of Polinati in order to receive a list of pending recomputation jobs including the flagged service environment; and using a rule set to select the flagged service environment from the list of pending recomputation jobs as a next environment to be recomputed of pending recomputation jobs, wherein the rule set comprises choosing the flagged service environment based on a length of time since a last recomputation. Kobayashi teaches using last update time to determine time order relationship for conducting update is commonly known in the field, thus applicant merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claims 9 – 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinati, in view of Barber et al (USPAT 9417917, prior art part of IDS dated 7/6/2020, hereinafter Barber).

As per claim 9, Polinati did not disclose:
The system of claim 1, wherein the operations comprise: determining that a number of worker threads performing recomputation jobs is less than a threshold number of worker threads; and in response to determining that the number of worker 
However, Barber teaches:
The system of claim 1, wherein the operations comprise: determining that a number of worker threads performing recomputation jobs is less than a threshold number of worker threads; and in response to determining that the number of worker threads performing the recomputation jobs is less than the threshold number of worker threads, performing the recomputation of the service environment at least in part by assigning a worker thread to perform the discovery of the service environment. (Barber col 44, lines 13 – 57)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Barber into that of Polinati in order to determine that a number of worker threads performing recomputation jobs is less than a threshold number of worker threads; and in response to determining that the number of worker threads performing the recomputation jobs is less than the threshold number of worker threads, performing the recomputation of the service environment at least in part by assigning a worker thread to perform the discovery of the service environment. Barber has shown that the claimed limitation is merely a commonly known cause for discovery of service environment, thus applicant merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


As per claim 10, Polinati and Barber further teach:
The system of claim 9, wherein the operations comprise, in response to determining that the number of worker threads performing the recomputation jobs is greater than or equal to the threshold number of worker threads, scheduling the discovery to a later time. (Barber col 44, lines 13 – 57)

As per claim 11, Polinati discloses: A non-transitory, computer-readable, and tangible medium storing instructions configured to cause one or more processors to: 
determine that a service layer stored in a service layer database is flagged for recomputation, wherein a service model comprises a plurality of service layers to indicate relationships between resources of an environment, the plurality of service layers being stored in the service layer database as associated with a service environment to reflect the relationships between the resources of the environment; (Polinati [0037]: “Method 400 may be performed periodically, responsive to a user instruction and/or responsive to a change to hardware or software of cloud computing system 100, or some other form of predefined or dynamically created trigger”; [0038]: “Method 400 starts a discovery process at operation 402. The discovery process at operation 402 may be an exhaustive discovery process that seeks out each configuration item CI within the computing system 100”; [0032]: “CIs (also called CI records) may be stored within a database (e.g., a CMDB). The CI records may be populated in the CMDB in a number of ways. As shown in FIG. 3, an automated discovery product 302 may be installed on a device on a network 130 to collect information regarding hardware on the network (e.g., laptops, desktops, servers, printers, etc.), software running on that hardware, and the relationship between the items, and report that information back to a CMDB service model 304”.)
in response to determining that the service layer is flagged for the recomputation, performing the recomputation at least in part by: and performing, the discovery of the environment to identify a change to make to a configuration item for a resource of the environment that is to be included in the service layer. (Polinati [0042]: “if the host was configured by an agent 406: method 400 proceeds from operation 406 to operation 414. At operation 414, method 400 gets the agent definition. For example, method 400 obtains the configuration management role information for the agent used to configure the host from configuration management 306. This configuration management role information can be used to modify the existing discovery process. Instead of performing an exhaustive search as in operation 408, method 400 advances to identify the configuration associated with the host at operation 416 by searching for the CIs that would have been established when the agent configured the host based on the configuration management role information. In this modified process, CIs that have not changed in their roles and interconnections are identified… Method 400 then proceeds to operation 410 as described above to update the service model database.”; [0045]: “integrating the discovery process with a past service model and its definition allows both the accurate discovery of services and the ability to discover the drift of a deployed service from its original definition”.)

assigning a worker thread to perform a discovery of the environment associated with the service layer; 
However, Barber teaches:
assigning a worker thread to perform a discovery of the environment associated with the service layer; (Barber col 44, lines 13 – 57: “the task dispatcher may be configured to assign resources, such as worker threads (which may be selected from one or more pools using the equitable resource allocation policies described earlier) to the tasks as needed in the depicted embodiment (element 1761). For example, as described below, a worker thread may be assigned a particular task, or be notified that tasks on a given waiting-for-execution list are available, in response to a get-task request in some implementations. In some embodiments, resources other than worker threads, such as CPU time slots, may be assigned instead of or in addition to worker threads”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Barber into that of Polinati in order to assign a worker thread to perform a discovery of the environment associated with the service layer. Using threads to perform the task of discovery is merely an obvious design choice for the applicant in terms of implementing the discovery, and is thus rejected under 35 USC 103.



The non-transitory, computer-readable, and tangible medium of claim 11, wherein the instructions are configured to cause the one or more processors to perform the recomputation at least in part by: 32determining that a number of worker threads performing recomputation jobs is less than a threshold number of worker threads allocated for the recomputation jobs, wherein the assignment of the worker thread is based at least in part on the number of worker threads performing recomputation jobs is less than the threshold number of worker threads allocated for the recomputation jobs; and in response to determining that the number of worker threads is greater than or equal to the threshold number, adding performance of the discovery to a queue of recomputation jobs to postpone the performance of the discovery by the service layer for a duration of time. (Barber col 44, lines 13 – 57)

As per claim 13, Polinati and Barber further teach:
The non-transitory, computer-readable, and tangible medium of claim 11, wherein the instructions are configured to cause the one or more processors to assign the worker thread based at least in part on a queue of events. (Barber col 44, lines 13 – 57)

As per claim 14, Polinati and Barber further teach:
The non-transitory, computer-readable, and tangible medium of claim 11, wherein the instructions are configured to cause the one or more processors to assign the worker thread based at least in part on a fixed number of recomputation jobs (Barber col 44, lines 13 – 57)

As per claim 16, Polinati did not teach:
The method of claim 15, wherein querying the service environment database comprises using a worker thread to query the service environment database
However, Barber teaches:
The method of claim 15, wherein querying the service environment database comprises using a worker thread to query the service environment database. (Barber col 44, lines 13 – 57: “the task dispatcher may be configured to assign resources, such as worker threads (which may be selected from one or more pools using the equitable resource allocation policies described earlier) to the tasks as needed in the depicted embodiment (element 1761). For example, as described below, a worker thread may be assigned a particular task, or be notified that tasks on a given waiting-for-execution list are available, in response to a get-task request in some implementations. In some embodiments, resources other than worker threads, such as CPU time slots, may be assigned instead of or in addition to worker threads”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Barber into that of Polinati in order to assign a worker thread to perform a discovery of the environment associated with the service layer. Using threads to perform the task of discovery is merely an 

As per claim 17, Polinati and Barber further teach:
The method of claim 16, comprising: setting a maximum number of worker threads to be used for completing recomputations; and in response to determining a number of worker threads currently being used for recomputations is less than the maximum number of worker threads, determining to query the service environment database using the worker thread. (Barber col 44, lines 13 – 57)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anburose et al (USPAT 10148506) teaches service discovery through fetching, from a first network device, configuration data associated with a service executing across multiple network devices, constructs partial service instances to be executed on different network devices;
Haswell (US 20170187573) teaches monitoring configuration of service node through discovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196